Case 2:19-cv-00752-AFM Document 21 Filed 05/16/19 Page 1 of 2 Page ID #:60



 1   ALEXANDER J. TAYLOR
     ataylor@sulaimanlaw.com
 2   SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9

10    ALEX R. UNGERMAN,                              Case No. 2:19-cv-00752-AFM
11                       Plaintiff,                  STIPULATION DISMISSAL WITH
                                                     PREJUDICE
12           v.
13
      FIRST ENTERTAINMENT CREDIT
14    UNION,
15                       Defendant.
16

17
                   AGREED STIPULATION OF DISMISSAL WITH PREJUDICE
18
            IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff ALEX R.
19

20   UNGERMAN and the Defendant FIRST ENTERTAINMENT CREDIT UNION, through their

21   respective counsel that the above-captioned action is dismissed, with prejudice, pursuant to Federal

22   Rule of Civil Procedure 41. Each party shall bear its own costs and attorney fees.
23
     Dated: May 16, 2019                                    Respectfully Submitted,
24

25   ALEX R. UNGERMAN                                       FIRST ENTERTAINMENT CREDIT UNION

26   /s/ Alexander J. Taylor                                /s/ Mark K. Worthge (with consent)
     Alexander J. Taylor                                    Mark K. Worthge
27   Counsel for Plaintiff                                  Counsel for First Entertainment Credit Union
     Sulaiman Law Group, LTD                                Litchfield Cavo, LLC
28
                                                        1
Case 2:19-cv-00752-AFM Document 21 Filed 05/16/19 Page 2 of 2 Page ID #:61



 1   2500 S. Highland Ave., Ste. 200          251 South Lake Avenue, Suite 750
     Lombard, Illinois 60148                  Pasadena, California 91101
 2   Phone: (630) 575-8181                    Phone: (626) 683-1100
     ataylor@sulaimanlaw.com                  worthge@litchfieldcavo.com
 3
     Attorney for Plaintiff                   Attorney for Defendant
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
